Citation Nr: 1815815	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for vasovagal syncope.

2.  Entitlement to a separate rating for headaches as part and parcel of vasovagal syncope.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1989 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2014 (vasovagal syncope with headaches) and September 2016 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The January 2014 rating decision was rendered pursuant to an increased rating claim received on March 21. 2013.  The September 2016 rating decision granted service connection for PTSD effective from December 1, 2015.

The Board finds that the Veteran's appeal for an increased rating for vasovagal syncope, recurrent, with headaches, may be reasonably understood to include symptoms of headaches, and a separate rating for headaches or migraines may be considered to be part and parcel of that increased rating appeal.  Specifically, a December 2004 rating decision found the Veteran's headaches were part and parcel of her vasovagal syncope and the Board will not disturb this finding.   

Additional evidence, in the form the Veteran's vocational rehabilitation folder was associated with the record in December 2017, subsequent to the most recent, October 2016, supplemental statement of the case (SSOC) issued for the appeal herein.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, not to evidence developed by VA, which is the case here.  Nevertheless, this additional evidence is not dated proximate to, or during the pendency of the appeal, and is also either not relevant or duplicative of prior evidence.  Thus a remand for AOJ consideration of this evidence is not warranted.  

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the most probative evidence reflects the Veteran's vasovagal syncope, considered analogous to minor seizures, was not manifested by symptoms comparable to more than 10 minor seizures weekly.

2.  Migraines associated with the Veteran's vasovagal syncope were manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a rating in excess of 60 percent for vasovagal syncope have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 8911 (2017).

2.  The criteria for a separate rating of 10 percent, but no higher, for migraines, as associated with vasovagal syncope, are met effective from March 21, 2013.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 4.124a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, in an increased rating case, VA must inform the veteran that she will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  The record does not reflect that such VCAA notice was provided prior to the October 2015 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the Board finds that the Veteran is not prejudiced by this VCAA notice defect as the record reflects that she had actual notice in this regard.  Specifically she received such notice in January 2016 correspondence and the matter was thereafter readjudicated in a SSOC issued in October 2016.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). 

With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2017).  The Veteran's vasovagal syncope, recurrent, with headaches is evaluated under such a hyphenated code.  The rating code for migraines is listed first, Diagnostic Code 8100, followed by a hyphen and then the rating code for epilepsy, petit mal, Diagnostic Code 8911.  Throughout the rating period on appeal the Veteran's vasovagal syncope, recurrent, with headaches has been evaluated as 60 percent disabling and the current claim for increase stems from the March 21, 2013 claim for increase.  As such, the rating period for consideration on appeal is from March 20, 2012.

Diagnostic Code 8911 directs that epilepsy, petit mal, is to be rated under the general rating formula for minor seizures.  Under the general rating formula for minor seizures, a 60 percent rating is warranted when there has been an average of at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  An 80 percent rating is warranted when there has been an average of at least 1 major seizure in 3months over the last year; or more than 10 minor seizures weekly.  A maximum 100 percent rating is warranted when there has been an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

For purposes of rating under the general rating formula for minor seizures, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id., Note (2).

Migraines are evaluated under Diagnostic Code 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Keeping the foregoing in mind, after review of the record, the Board finds that a rating higher than 60 percent is not warranted for the Veteran's vasovagal syncope under Diagnostic Code 8911, as the evidence does not show associated functional impairment comparable to any major seizures, or more than 10 minor seizures weekly.  However, a separate rating is warranted for the headache component of the Veteran's vasovagal syncope.  

Specifically, August 2013 and July 2015 seizure conditions disability benefits questionnaires each found the Veteran did not have a confirmed diagnosis related to seizures and that continuous medication was not required for control of epilepsy or seizures.  The August 2013 and July 2015 examiners each found the Veteran did not have, had not had, or ever had, any type of seizure activity, including major, minor, petit mal or psychomotor seizure activity.  However, the August 2013 VA examiner did find the Veteran had findings, signs or symptoms attributable to a seizure disorder (epilepsy) activity in that she had episodes of unconsciousness and abnormalities of mood.  Similarly, the July 2015 examiner found the Veteran had findings, signs or symptoms attributable to seizure disorder (epilepsy) activity of brief interruption in consciousness or conscious control and residuals of injury during seizure.  The July 2015 examiner found the Veteran was unconscious less than five minutes and any residual injuries were not permanent, and were described as bruises.

With respect to headaches, a July 2015 headache disability benefits questionnaire, endorsed a diagnosis of migraine, including migraine variants, and found such m manifested in characteristic prostrating attacks averaging one in two months over the last several months.  

There are also copious treatment records throughout the rating period on appeal, which are largely consistent with the findings in the disability benefits questionnaires.  In this regard, a March 2013 VA treatment record, dated proximate to the claim for increase, noted, in part, the Veteran still had spells/fainting/syncope/seizures episodes four to five times per week, and had increased headaches.  An August 2013 VA treatment record noted, in part, the Veteran reported her fainting spells occurred at various "stressful" times, such as when working out, when she was working, and during sex and emotional stress.  A subsequent August 2013 VA treatment record documented the Veteran reported, in part, fainting spells at unpredictable times, but usually during periods of anxiety or when she was sick.  A September 2013 VA treatment record documented the Veteran reported fainting spells three to six times per week.

A January 2014 VA treatment record documented, in part, the Veteran's syncopal episodes had decreased over the past three weeks, and she only had an episode when at home and was exercising, or when she had a headache.  A February 2014 VA treatment record noted, in part, the Veteran's syncopal episodes (likely psychosomatic) decreased from several per week to now only with extreme stressors such as exercise or sex.  The same February 2014 VA treatment record, reported that the Veteran noted improvement in her migraines, that now such were once every other day, when previously they were every day and multiple times per day.  In an April 2014 VA treatment record, the Veteran, in part, denied any spontaneous syncopal episodes, and that these were now isolated to when she did aerobic exercise.  She also reported that walking or jogging did not induce syncopal episodes and high stress no longer precipitated them as well.  A May 2014 VA treatment record noted, in part, the Veteran reported her headaches had decreased and she also had an improvement in fainting spells, specifically she had one spell at a funeral, another when she had her period, and the last was when she had the flu.  

In a June 17, 2014 VA treatment record, the Veteran reported a decreased number of spells/seizures/syncope/fainting and decreased headaches.  However, in another June 17, 2014 VA treatment record, the Veteran reported, in part, since the last appointment her syncopal episodes had increased, to nine to ten since her last appointment, and that her migraines were controlled in that she only had one since her last appointment (the record reflects a prior appointment on May 28, 2014).  In a July 15, 2014 VA treatment record, the Veteran reported, in part, that this month was not a good month to measure as she had breast cancer scare and her mood had worsened and that she had several "spells", and fainted about six times since last appointment (the record reflects a prior appointment on June 17, 2014) but since she did not have breast cancer her mood had improved and she had not had any spells.  Furthermore, the July 2014 VA treatment record noted the Veteran's migraines were gone as she only had one headache since the last appointment and no migraines of note.  In a September 11, 2014 VA treatment record, the Veteran reported six to seven spells since her last visit (the record reflects a prior appointment on July 24, 2014 although such did not address any syncopal episodes).  In a subsequent September 2014 VA treatment record, the Veteran reported, in part, that since her last appointment she has been fainting less and that her migraines remained well-controlled with just one recently.  In an October 2014 VA treatment record, the Veteran reported, in part, that since the onset of syncope in1989, the frequency has ranged in course from occurring two to three times per day to two to three times per week.

A January 2015 VA treatment record noted, in part, the Veteran continued to have spells/seizures/syncope/fainting both at home and work and that these seemed to be worse and more often with increased stress and her headaches were much less frequent and less intensive with the use of medication.  In a January 2015 VA treatment record of the same date, the Veteran reported she had 35 falls during the past year, but did not have any serious injury from a fall and reported that stress induced black out spells contributed to these falls.  A September 2015 VA treatment record noted, in part, an increase in Veteran's headaches and fainting spells and that, recently, the fainting episodes occurred five to seven times per week.  In a December 2015 VA treatment, record the Veteran reported, in part, she lost four people that were close to her in recent weeks and that her syncope episodes had gone up with perceived levels of stress.  Finally, in May 2016 VA treatment record the Veteran reported, in part, seizures/spells/syncope/fainting episodes of four to five times per week, occasionally with headaches.  The May 2016 VA treatment record further reported her headaches decreased to three to four over a period of months.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that her vasovagal syncope with headaches are more severe than evaluated, to include in her March 2013 claim, in which she reported, in part, that over the years her headaches increased in frequency to approximately two to three daily and also increased in severity.  Similarly, in her January 2014 notice of disagreement (NOD), the Veteran reported, in part, her headaches should be separately rated as 40 percent disabling.  In her June 2014 substantive appeal, she reported in part, symptoms of confusion and memory loss.  In an October 2015 statement, the Veteran reported in part, she was currently averaging about seven vasovagal syncope episodes per week.  

In addition, in an October 2015 statement, the Veteran's sister, reported, in part, to her knowledge the Veteran's seizures happened nearly daily especially with the addition of the headaches.  Similarly, in an October 2015 statement, the Veteran's daughter reported, in part, her mother had seizures happening at least five to six times a week, severe headaches, and mental issues.  These endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the neither the Veteran nor her family members have been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability for vasovagal syncope or headache according to the appropriate diagnostic code criteria and to determine any associated symptomology.    

Based on a review of the record, Board finds the Veteran's headaches, diagnosed as migraines, warrant a 10 percent rating under Diagnostic Code 8100, from March 21, 2013, the date of the claim for an increased rating for vasovagal syncope based on the July 2015 headaches disability benefits questionnaire which found the Veteran had migraines manifested by characteristic prostrating attacks averaging one in two months over the last several months.  Furthermore, although VA treatment records and lay statements of record reflected more frequent headaches, such were not characterized as prostrating attacks as required by the rating criteria.  

With respect to the Veteran's vasovagal syncope, the Board finds that the Veteran's vasovagal syncope were analogous to minor seizures because the periods of fainting for short periods is considered the equivalent of a brief interruption in consciousness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  However, the evidence does not show that any of the Veteran's episodes of vasovagal syncope were analogous to major seizures, as there is no indication in the record that the episodes ever involved generalized tonic-clonic convulsion.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  As such, the evidence does not show that the Veteran experienced an episode of vasovagal syncope comparable to a major seizure at any time during the rating period.  In addition, although the August 2013 and July 2015 examiners did not quantify the Veteran's episodes of vasovagal syncope, such is reflected in the Veteran's VA treatment records and lay statements of record; however such are not reflective of more than 10 episodes weekly.  As the evidence does reflect more than 10 minor seizures weekly as necessary to satisfy the next higher rating criteria, a higher evaluation is not warranted.  Indeed, the evidence is not generally reflective of the current evaluation of 60 percent, but rather with an evaluation of 40 percent, although the Board will not disturb the Veteran's currently assigned evaluation.  

With respect to any psychiatric symptoms, the Veteran is separately compensated for PTSD.  Furthermore, although the Veteran has reported other symptoms such as confusion, memory loss and inability to concentrate, the Board emphasizes the August 2013 and July 2015 examiners found the Veteran's vasovagal syncope and headaches did not resulted in any other pertinent findings, complications, conditions, signs and/or symptoms.

Thus, for these reasons, and absent probative evidence of characteristic prostrating attacks for headaches occurring more frequently than one in two months over the last few months, a separate evaluation in excess of 10 percent for headaches is not nearly approximated at any point during the appeal period.  Similarly, absent probative evidence of more than ten minor seizures weekly, an evaluation in excess of 60 percent for vasovagal syncope is not nearly approximated at any point during the appeal period.  Because the preponderance of the evidence is against ratings higher or separate than already granted herein, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran has reported her vasovagal syncope and headaches has affected her employment, the record reflects she had been able to maintain employment.  Specifically, in a March 2013 VA treatment record dated proximate to her claim for increase, the Veteran reported she began a new job in a fraud division and in a July 2013 VA treatment record, she reported she was working full-time through a temporary agency.  Thereafter, an August 2013 seizure conditions disability benefits questionnaire noted, that although the Veteran reported her vasovagal syncope impacted her attendance, she was employed.  In her January 2014 NOD, the Veteran reported in part, that she was unable to keep her prior positon due to her headaches; however, she reported she was employed.  In her June 2014 substantive appeal, she reported, in part, that she bounced from job to job, but nothing too challenging, as she did not want a position that was too stressful.  A June 2014 VA treatment record noted the Veteran declined a job promotion as she did not believe she would be able to handle the increased responsibilities.  A September 2014 VA treatment record reported the Veteran was employed in a job with rotating shifts.  

Similarly, in the July 2015 seizure conditions disability benefits questionnaire the Veteran reported she lost jobs due to her fainting and in the July 2015 headache disability benefits questionnaire, she reported she would take a day off from work about every two months due to headaches, and that she currently had a desk job.  A September 2015 VA treatment record noted, in part, the Veteran was fired from her job due to cursing a customer two weeks ago and the same record noted the Veteran was currently employed in an office.  A PTSD disability benefits questionnaire reported the Veteran was employed at an insurance company.  Notably, the Veteran has not asserted that she was unemployable due to her vasovagal syncope or headaches.  Conversely, the Veteran raised such in the context of her PTSD claim.  Specifically, in an October 2016 NOD as to the initial evaluation assigned for PTSD, she in part, stated that over the past few years she lost several jobs because of an inability to remain focused, memory loss, irrational outbreaks and suspicion of male intentions.  Thus, entitlement to TDIU is not raised in the present appeal.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to an evaluation in excess of 60 percent for vasovagal syncope is denied.

Entitlement to a separate 10 percent rating for migraines as part and parcel of vasovagal syncope is granted, effective March 21, 2013, subject to statutory and regulatory provisions governing the payment of monetary benefits.



REMAND

The September 2016 rating decision granted entitlement to service connection for PTSD and assigned an initial evaluation of 30 percent, effective from December 1, 2015.  In October 2016, the Veteran submitted a timely NOD with the initial evaluation assigned for PTSD.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in October 2016, as to the rating decision in September 2016, which the Veteran is appealing for entitlement to an initial evaluation in excess of 30 percent for PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


